          Case 4:19-cv-00256-BSM Document 4 Filed 04/16/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

ARTHUR CARSON                                                                     PLAINTIFF

v.                            CASE NO. 4:19-CV-00256 BSM

ROGER LACY, d/b/a D&B
JANITORIAL SERVICES, et al.                                                    DEFENDANTS

                                            ORDER

       Plaintiff Arthur Carson’s motion for leave to proceed in forma pauperis [Doc. No. 1]

is granted, however, he must still pay the filing fee. Carson shall be assessed an initial partial

filing fee of $20 and must pay $10 every month until the entire $350 filing fee is satisfied.

The clerk is directed to prepare the summons, and the United States Marshal is directed to

serve a copy of the complaint and summons on the defendants.

       Carson is hereby notified that Rule 5.5(c)(2) of the Rules of the United States District

Courts for the Eastern and Western Districts of Arkansas requires pro se litigants to (1)

promptly notify the court and the other parties in the case of any change of address; (2)

monitor the progress of the case; and (3) prosecute or defend the action diligently. Moreover,

he should be aware the rule further provides that the failure by a pro se plaintiff to respond

to any communication from the court within thirty (30) days may result in the dismissal of

the plaintiff’s case. Finally, a party proceeding pro se shall be expected to be familiar with,

and follow, the Federal Rules of Civil Procedure as well as the Local Rules of this court. A

copy of the Local Rules may be obtained from the clerk for the Eastern District of Arkansas.
         Case 4:19-cv-00256-BSM Document 4 Filed 04/16/19 Page 2 of 2



The Federal Rules of Civil Procedure are available in many libraries (including this court’s

library) and bookstores.

       IT IS SO ORDERED this 16th day of April 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                             2
